Case: 14-5066      Document: 14      Page: 1     Filed: 06/05/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   DENNY-RAY HARDIN,
                     Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5066
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00812-MCW, Judge Mary Ellen
 Coster Williams.
                  ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Denny-Ray Hardin moves for leave to proceed in
 forma pauperis.
     This appeal was dismissed on May 7, 2014 for failure
 to prosecute in accordance with the rules because Hardin
 had not paid the fee.
Case: 14-5066         Document: 14   Page: 2     Filed: 06/05/2014



 2                                   HARDIN    v. US



     Hardin is incarcerated. Therefore, he must submit
 the required supplemental in forma pauperis form for
 prisoners, Federal Circuit Form 6A. Though Hardin
 submitted a document entitled “Supplemental In Forma
 Pauperis Form for Prisoners,” it is not this court’s Form
 6A, nor does it provide this court the authorization fur-
 nished by that form.
       Accordingly,
       IT IS ORDERED THAT:
     Hardin is directed to file a completed version of this
 court’s Form 6A within 21 days of this order, a copy of
 which is enclosed.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s24